UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 7237 ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2007 Date of reporting period: October 31, 2006 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 10/31/06 (Unaudited) COMMON STOCKS (100.5%)(a) Shares Value Advertising and Marketing Services (0.8%) Omnicom Group, Inc. (S) 53,100 Aerospace and Defense (1.6%) L-3 Communications Holdings, Inc. 49,500 3,985,740 Lockheed Martin Corp. 75,600 6,571,908 Airlines (1.6%) JetBlue Airways Corp. (NON) (S) 342,000 4,295,520 Southwest Airlines Co. 409,200 6,150,276 Automotive (1.0%) Harley-Davidson, Inc. (S) 93,400 Banking (6.9%) Bank of America Corp. 318,000 17,130,660 Commerce Bancorp, Inc. (S) 261,600 9,135,072 U.S. Bancorp 279,200 9,448,128 Wells Fargo & Co. (S) 282,300 10,244,667 Biotechnology (2.4%) Amgen, Inc. (NON) 115,400 8,760,014 Biogen Idec, Inc. (NON) 78,700 3,746,120 Genentech, Inc. (NON) 37,900 3,157,070 Building Materials (0.9%) Sherwin-Williams Co. (The) 99,200 Communications Equipment (4.8%) Cisco Systems, Inc. (NON) 748,100 18,051,653 Corning, Inc. (NON) 231,200 4,723,416 Qualcomm, Inc. 246,200 8,959,218 Computers (5.2%) Apple Computer, Inc. (NON) (S) 165,700 13,434,956 Dell, Inc. (NON) 403,800 9,824,454 EMC Corp. (NON) 628,200 7,695,450 Network Appliance, Inc. (NON) 97,800 3,569,700 Conglomerates (1.2%) Danaher Corp. (S) 109,800 Consumer Finance (4.5%) Capital One Financial Corp. (S) 184,600 14,644,318 Countrywide Financial Corp. 404,900 15,434,788 Consumer Goods (1.2%) Colgate-Palmolive Co. 123,000 Electronics (0.5%) Microchip Technology, Inc. 110,700 Financial (5.4%) American Express Co. 165,800 9,584,898 Chicago Mercantile Exchange Holdings, Inc. (The) (S) 11,100 5,561,100 Citigroup, Inc. 332,200 16,663,152 Moody's Corp. (S) 65,300 4,329,390 Health Care Services (5.9%) Cardinal Health, Inc. 89,100 5,831,595 Coventry Health Care, Inc. (NON) 61,963 2,909,163 Express Scripts, Inc. (NON) 56,200 3,581,064 UnitedHealth Group, Inc. 282,000 13,755,960 WellPoint, Inc. (NON) 171,700 13,104,144 Homebuilding (0.8%) NVR, Inc. (NON) 10,085 Insurance (4.2%) ACE, Ltd. (Bermuda) 109,600 6,274,600 American International Group, Inc. 220,000 14,777,400 Prudential Financial, Inc. 86,600 6,662,138 Investment Banking/Brokerage (7.1%) Bear Stearns Cos., Inc. (The) (S) 86,100 13,031,235 BlackRock, Inc. 22,700 3,424,068 Goldman Sachs Group, Inc. (The) (S) 92,300 17,517,616 Morgan Stanley 113,000 8,636,590 T. Rowe Price Group, Inc. 89,600 4,238,976 Lodging/Tourism (1.6%) Las Vegas Sands Corp. (NON) (S) 94,500 7,200,900 Royal Caribbean Cruises, Ltd. 88,400 3,580,200 Machinery (2.1%) Caterpillar, Inc. 126,200 7,661,602 Parker-Hannifin Corp. 76,700 6,414,421 Manufacturing (0.8%) Illinois Tool Works, Inc. 108,800 Medical Technology (2.9%) Becton, Dickinson and Co. 66,200 4,635,986 Boston Scientific Corp. (NON) 293,900 4,675,949 Medtronic, Inc. 121,600 5,919,488 St. Jude Medical, Inc. (NON) 120,000 4,122,000 Oil & Gas (6.4%) Apache Corp. 82,000 5,356,240 Devon Energy Corp. 119,600 7,994,064 EOG Resources, Inc. (S) 99,900 6,646,347 Exxon Mobil Corp. 96,100 6,863,462 Hess Corp. (S) 83,800 3,553,120 Marathon Oil Corp. 41,000 3,542,400 Occidental Petroleum Corp. 91,200 4,280,928 Valero Energy Corp. 80,800 4,228,264 Pharmaceuticals (1.1%) Barr Pharmaceuticals, Inc. (NON) 66,100 3,461,657 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 112,200 3,699,234 Power Producers (0.5%) AES Corp. (The) (NON) 169,000 Publishing (1.1%) McGraw-Hill Cos., Inc. (The) 113,600 Real Estate (0.9%) CB Richard Ellis Group, Inc. Class A (NON) 195,300 Restaurants (2.0%) Starbucks Corp. (NON) 145,600 5,496,400 Yum! Brands, Inc. 133,200 7,920,072 Retail (10.8%) Abercrombie & Fitch Co. Class A (S) 57,900 4,438,035 Bed Bath & Beyond, Inc. (NON) 112,900 4,548,741 Best Buy Co., Inc. 87,000 4,806,750 CVS Corp. 152,400 4,782,312 Home Depot, Inc. (The) 345,800 12,908,714 Kohl's Corp. (NON) 89,800 6,339,880 Lowe's Cos., Inc. (S) 305,500 9,207,770 Ross Stores, Inc. 181,100 5,329,773 Staples, Inc. 551,700 14,228,343 Whole Foods Market, Inc. (S) 80,800 5,158,272 Semiconductor (0.9%) Applied Materials, Inc. (S) 344,900 Software (4.5%) Adobe Systems, Inc. (NON) 190,600 7,290,450 Autodesk, Inc. (NON) (S) 181,200 6,659,100 Oracle Corp. (NON) 704,100 13,004,727 Western Union Co. (The) (NON) 126,282 2,784,518 Technology (0.4%) Dun & Bradstreet Corp. (The) (NON) 31,455 Technology Services (6.2%) Accenture, Ltd. Class A (Bermuda) 141,000 4,640,310 Automatic Data Processing, Inc. 212,300 10,496,112 eBay, Inc. (NON) (S) 374,500 12,032,685 Google, Inc. Class A (NON) 19,599 9,336,768 Yahoo!, Inc. (NON) 186,200 4,904,508 Telecommunications (0.8%) Sprint Nextel Corp. 288,000 Transportation Services (1.5%) Expeditors International of Washington, Inc. (S) 39,200 1,858,472 United Parcel Service, Inc. Class B 109,900 8,280,965 Total common stocks (cost $635,499,051) SHORT-TERM INVESTMENTS (12.2%)(a) Principal Value amount/shares Putnam Prime Money Market Fund (e) 3,260,527 $3,260,527 Short-term investments held as collateral for loaned securities with yields ranging from 5.27% to 5.44% and due dates ranging from November 1, 2006 to December 22, 2006 (d) $78,254,272 78,037,789 Total short-term investments (cost $81,298,316) TOTAL INVESTMENTS Total investments (cost $716,797,367) (b) NOTES (a) Percentages indicated are based on net assets of $664,400,519 . (b) The aggregate identified cost on a tax basis is $717,054,165, resulting in gross unrealized appreciation and depreciation of $62,515,381 and $30,509,906, respectively, or net unrealized appreciation of $32,005,475. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At October 31, 2006 the value of securities loaned amounted to $76,364,985. The fund received cash collateral of $78,037,789 which is pooled with collateral of other Putnam funds into 42 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $54,841 for the period ended October 31, 2006. During the period ended October 31, 2006, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $34,904,245 and $31,643,718, respectively. (S) Securities on loan, in part or in entirety, at October 31, 2006. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: December 28, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 28, 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 28, 2006 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 7237 ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2007 Date of reporting period: October 31, 2006 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 10/31/06 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Advertising and Marketing Services (0.9%) Omnicom Group, Inc. 71,700 Aerospace and Defense (0.7%) Lockheed Martin Corp. (S) 69,700 Airlines (1.0%) JetBlue Airways Corp. (NON) (S) 332,800 4,179,968 Southwest Airlines Co. 280,000 4,208,400 Automotive (0.1%) Oshkosh Truck Corp. 24,900 Banking (7.3%) Bank of America Corp. 511,400 27,549,118 Commerce Bancorp, Inc. 303,100 10,584,252 U.S. Bancorp 326,200 11,038,608 Wells Fargo & Co. 343,300 12,458,357 Beverage (3.5%) Coca-Cola Enterprises, Inc. 318,400 6,377,552 Molson Coors Brewing Co. Class B 110,100 7,836,918 PepsiCo, Inc. 245,300 15,561,832 Biotechnology (3.3%) Amgen, Inc. (NON) (SEG) 184,800 14,028,168 Biogen Idec, Inc. (NON) 193,500 9,210,600 MedImmune, Inc. (NON) (S) 156,100 5,001,444 Cable Television (1.2%) Comcast Corp. Class A (NON) (S) 249,600 Commercial and Consumer Services (1.1%) Realogy Corp. (NON) 175,200 4,516,656 Wyndham Worldwide Corp. (NON) 153,940 4,541,230 Communications Equipment (3.7%) Cisco Systems, Inc. (NON) 604,800 14,593,824 Corning, Inc. (NON) 295,600 6,039,108 Qualcomm, Inc. 218,500 7,951,215 Redback Networks, Inc. (NON) (S) 178,500 2,823,870 Computers (2.9%) Apple Computer, Inc. (NON) 106,200 8,610,696 Dell, Inc. (NON) 315,800 7,683,414 EMC Corp. (NON) 637,800 7,813,050 Conglomerates (2.4%) Danaher Corp. 118,000 8,468,860 Tyco International, Ltd. (Bermuda) 393,600 11,583,648 Construction (0.5%) Martin Marietta Materials, Inc. (S) 51,000 Consumer Finance (4.0%) Capital One Financial Corp. 218,700 17,349,471 Countrywide Financial Corp. 434,600 16,566,952 Consumer Goods (2.7%) Clorox Co. 66,000 4,260,960 Procter & Gamble Co. (The) 291,700 18,490,863 Containers (1.0%) Ball Corp. 85,300 3,547,627 Owens-Illinois, Inc. (NON) (S) 297,800 4,943,480 Electric Utilities (3.4%) Edison International 55,708 2,475,664 Entergy Corp. 73,700 6,325,671 Exelon Corp. 125,500 7,778,490 PG&E Corp. 181,900 7,847,166 Wisconsin Energy Corp. 88,200 4,051,908 Electronics (1.2%) Marvell Technology Group, Ltd. (Bermuda) (NON) (S) 209,500 3,829,660 Microchip Technology, Inc. 88,900 2,927,477 National Semiconductor Corp. 129,600 3,147,984 Energy (1.1%) BJ Services Co. 172,700 5,208,632 Pride International, Inc. (NON) 158,900 4,387,229 Financial (3.5%) Citigroup, Inc. 507,700 25,466,232 MGIC Investment Corp. 70,200 4,124,952 Food (0.7%) Pilgrim's Pride Corp. (S) 222,900 Health Care Services (2.9%) Cardinal Health, Inc. (S) 88,200 5,772,690 Caremark Rx, Inc. 108,800 5,356,224 Community Health Systems, Inc. (NON) 100,600 3,264,470 Health Management Associates, Inc. Class A 157,300 3,098,810 WellPoint, Inc. (NON) 90,100 6,876,432 Homebuilding (0.5%) NVR, Inc. (NON) (S) 7,600 Household Furniture and Appliances (0.9%) Whirlpool Corp. 86,400 Insurance (2.4%) Berkshire Hathaway, Inc. Class B (NON) 1,960 6,889,400 Everest Re Group, Ltd. (Barbados) 73,200 7,259,976 Genworth Financial, Inc. Class A 189,900 6,350,256 Investment Banking/Brokerage (3.8%) Bear Stearns Cos., Inc. (The) 111,800 16,920,930 Goldman Sachs Group, Inc. (The) 78,000 14,803,620 Lodging/Tourism (1.4%) Las Vegas Sands Corp. (NON) 55,900 4,259,580 Royal Caribbean Cruises, Ltd. 187,100 7,577,550 Machinery (1.8%) Caterpillar, Inc. 153,200 9,300,772 Parker-Hannifin Corp. (S) 69,100 5,778,833 Manufacturing (0.9%) Illinois Tool Works, Inc. 164,300 Medical Technology (1.5%) Boston Scientific Corp. (NON) 398,900 6,346,499 Hospira, Inc. (NON) 67,500 2,453,625 St. Jude Medical, Inc. (NON) 119,500 4,104,825 Metals (1.3%) Nucor Corp. (S) 85,702 5,005,854 United States Steel Corp. 92,600 6,259,760 Oil & Gas (8.2%) Apache Corp. 88,000 5,748,160 Devon Energy Corp. 93,800 6,269,592 Exxon Mobil Corp. 473,800 33,838,795 Hess Corp. (S) 186,500 7,907,600 Marathon Oil Corp. 63,500 5,486,400 Newfield Exploration Co. (NON) 136,300 5,559,677 Valero Energy Corp. 88,800 4,646,904 Pharmaceuticals (4.6%) Barr Pharmaceuticals, Inc. (NON) (S) 70,300 3,681,611 Johnson & Johnson 328,800 22,161,120 Pfizer, Inc. 231,495 6,169,342 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 107,400 3,540,978 Watson Pharmaceuticals, Inc. (NON) 135,300 3,640,923 Railroads (1.2%) CSX Corp. 106,500 3,798,855 Norfolk Southern Corp. 116,000 6,098,120 Real Estate (0.7%) CB Richard Ellis Group, Inc. Class A (NON) 204,000 Regional Bells (0.8%) Verizon Communications, Inc. 179,200 Restaurants (0.6%) Yum! Brands, Inc. 90,400 Retail (7.7%) Abercrombie & Fitch Co. Class A 47,400 3,633,210 Barnes & Noble, Inc. 175,500 7,249,905 Circuit City Stores-Circuit City Group (S) 175,700 4,740,386 CVS Corp. 299,800 9,407,724 Kohl's Corp. (NON) 126,000 8,895,600 OfficeMax, Inc. 185,300 8,816,574 RadioShack Corp. (S) 196,600 3,507,344 Ross Stores, Inc. 181,200 5,332,716 Staples, Inc. 250,300 6,455,237 Supervalu, Inc. 196,500 6,563,100 Schools (0.4%) Apollo Group, Inc. Class A (NON) 90,800 Semiconductor (0.9%) Formfactor, Inc. (NON) 94,100 3,592,738 Himax Technologies, Inc. ADR (Taiwan) (NON) 582,100 3,707,977 Software (4.4%) Adobe Systems, Inc. (NON) 170,200 6,510,150 Autodesk, Inc. (NON) 173,400 6,372,450 McAfee, Inc. (NON) 196,600 5,687,638 Oracle Corp. (NON) 562,800 10,394,916 Symantec Corp. (NON) 198,200 3,932,288 Western Union Co. (The) (NON) 176,900 3,900,645 Technology Services (2.2%) Accenture, Ltd. Class A (Bermuda) 107,800 3,547,698 Computer Sciences Corp. (NON) 85,800 4,534,530 eBay, Inc. (NON) 211,200 6,785,856 VeriSign, Inc. (NON) 165,800 3,428,744 Telecommunications (2.2%) Sprint Nextel Corp. 979,700 Transportation Services (1.5%) United Parcel Service, Inc. Class B 162,500 Total common stocks (cost $798,209,948) SHORT-TERM INVESTMENTS (5.1%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.27% to 5.44% and due dates ranging from November 1, 2006 to December 22, 2006 (d) $28,334,785 $28,256,399 Putnam Prime Money Market Fund (e) 14,727,403 14,727,403 Total short-term investments (cost $42,983,802) TOTAL INVESTMENTS Total investments (cost $841,193,750) (b) FORWARD CURRENCY CONTRACTS TO SELL at 10/31/06 (aggregate face value $6,287,985) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Euro $3,592,289 $3,619,235 12/20/06 $26,946 Japanese Yen 2,707,002 2,668,750 11/15/06 (38,252) Total FUTURES CONTRACTS OUTSTANDING at 10/31/06 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation S&P 500 Index (Long) 27 $9,336,600 Dec-06 $(46,742) NOTES (a) Percentages indicated are based on net assets of $843,072,184. (b) The aggregate identified cost on a tax basis is $841,566,022, resulting in gross unrealized appreciation and depreciation of $74,205,733 and $37,809,458, respectively, or net unrealized appreciation of $36,396,275. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at October 31, 2006. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At October 31, 2006 the value of securities loaned amounted to $27,649,094. The fund received cash collateral of $28,256,399, which is pooled with collateral of other Putnam funds into 42 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $63,086 for the period ended October 31, 2006. During the period ended October 31, 2006, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $52,232,026 and $45,784,078, respectively. (S) Securities on loan, in part or in entirety, at October 31, 2006. At October 31, 2006, liquid assets totaling $15,635,400 have been designated as collateral for open forward contracts and futures contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short-term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked-to-market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's
